UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 99-1788

MOSES RENTI HOLLIDAY ,                                         APPELLANT ,

   V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                 A PPELLEE.


                      Before KRAMER, Chief Judge, and FARLEY,
                  HOLDAWAY, IVERS, STEINBERG, and GREENE, Judges.

                                             ORDER

        In a panel opinion dated February 22, 2001, the Court vacated the September 30, 1999,
decision of the Board of Veterans' Appeals (Board) that denied the appellant's claims for increased
disability ratings for multiple service-connected facial injury residuals, and remanded the matters to
the Board for the Department of Veterans Affairs to make a determination in the first instance as to
the applicability of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(Nov. 9, 2000), to the appellant's claim. Holliday v. Principi, 14 Vet.App. 280 (2001).

        On March 15, 2001, the Secretary filed a timely motion for panel reconsideration of the
Court's opinion or, in the alternative, for a full Court decision. On April 27, 2001, the Court issued
a per curiam order denying the motion for panel reconsideration of its February 22, 2001, opinion.
Holliday v. Principi, __ Vet.App. __, No. 99-1788 (Apr. 27, 2001) (per curiam order).

         Motions for a full Court decision are not favored. Ordinarily they will not be granted unless
such action is necessary to secure or maintain uniformity of the Court's decisions or to resolve a
question of exceptional importance. It is not sufficient merely to allege that one of the two foregoing
criteria are met; it must be demonstrated. In the instant case, the appellant has not shown that either
basis exists to warrant a full Court decision.

        Upon consideration of the foregoing, it is
     ORDERED that the motion for a full Court decision is denied.

DATED: May 24, 2001                             PER CURIAM.




                                            2